Exhibit 10.1 Execution Version SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (this “ Agreement ”) is among IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the “ Company ”), JCS HOLDINGS, LLC, a Delaware limited liability company (“ Holdings ”, and together with the Company and their respective direct and indirect subsidiaries, the “ Company Group ”) and RAYMOND BLANCHETTE, a resident of the State of Texas (“ Executive ”). Executive has been employed with the Company Group. Executive’s employment with the Company Group terminated on the Separation Date (as defined below). The parties now desire to specify the terms and conditions of Executive’s separation from employment. In consideration of the covenants and agreements set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement covenant and agree as follows: 1.
